80 Ariz. 278 (1956)
296 P.2d 953
Darrell FARRELL, as Chief of Wilson Volunteer Fire Company; Mrs. T.L. O'Leile, as Secretary-Treasurer of Wilson Volunteer Fire Company; and Ollin R. Fisher, Jack H. Glaze, Robert Moore, Hosea Greenhaw, and Sidney B. Wolfe, as Members of Wilson Volunteer Fire Company, Appellants,
v.
Carl E. COOPER and Hattie E. Cooper, husband and wife, Appellees.
No. 5924.
Supreme Court of Arizona.
May 15, 1956.
*279 Moore & Moore, Phoenix, for appellants.
No appearance for appellees.
WINDES, Justice.
A dispute arose between the residents of the Wilson Volunteer Fire District of Maricopa County, a fire district organized under the provisions of chapter 16, article 20, A.C.A. 1939 [A.R.S. § 9-1001 et seq.]. Appellees filed petition in the superior court against appellants for writ of mandamus stating in substance that recall petitions were circulated for the purpose of initiating a recall election to effect the recall of certain persons designated as members of the board of directors of the district; and the recall petitions were signed by the requisite number of qualified electors of the district; that the petitions were presented to the secretary of the district, and that she refused to accept or recognize the same. The petition prayed for a writ of mandamus commanding the board of directors to fix a date and hold the election. Alternative writ was issued. After hearing, a peremptory writ was ordered directing the secretary of the district to proceed with the holding of a recall election. This court ordered stay of proceedings pending appeal. Appellees filed no brief in opposition to appellants' contentions in their opening brief.
We have examined appellants' brief and find debatable questions raised therein. There appears no reason for appellees' failure to file a brief. We consider such failure as an admission of reversible error. Mower v. Street, 79 Ariz. 282, 288 P.2d 495.
Judgment reversed with directions to quash the peremptory writ.
LA PRADE, C.J., and UDALL, PHELPS and STRUCKMEYER, JJ., concur.